Bronson, Chief Justice.
The statute directs that the trustees in making a distribution of the moneys in their hands “ shall first pay all debts that may be owing by the debtor as guardian, executor, administrator or trustee.” 2 R. S., 47, § 34. The objection urged against this claim is, that as Faulkner had not been qualified he was not executor at the time the money was received. 2 R. S., 71, § 15, 16, Thomas vs. Cameron ; 16 Wend., 579. In the matter of Stevenson, 3 Paige, 420. But the answer is, that when Faulkner qualified as executor, his authority related back, and legalized the payments which had previously been made to him. Priest vs. Watkins, 2 Hill, 225. He afterwards held the money, and it was a debt against him as executor. The claim to preference must be allowed.